Ray, J.
— The appellant sued the appellee before a justice of the peace. Answer, set-off. On the trial there was a finding and judgment for appellee. This judgment was, with the costs, paid; and subsequently, and within thirty days from the trial, an appeal was taken to the Court of Common Pleas. There, a motion to dismiss the appeal, because taken after payment of the judgment and costs, was overruled. An answer was then filed, averring the fact of such payment, and upon a demurrer being overruled to the same, judgment was rendered for the appellee.
J. W. Burton, for appellant.
In the case of Dickensheets et al. v. Kaufman et al., ante p. 251, we held that payment of a judgment was not a waiver of the right of appeal by the judgment defendant. The demurrer to the answer should have been sustained.
The judgment is reversed, with costs, and the cause remanded.